Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 02, 2020 has been entered.

Response to Amendment

Applicant's Amendments and Accompanying Remarks filed on November 02, 2020 have been entered and carefully considered. Claims 1 – 5 and 7 – 9 are pending in this application. Amendment to claim 1 has rendered moot the 112 rejection as detailed in Office action dated September 01, 2020. Further, in view of amendment and after careful consideration of Applicant’s arguments, the Examiner has modified the 103 rejection over Matsuo in view of Onoda and Matsuo’013 as detailed in the Office action 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 5 and 7 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. US 5.283,266 [Matsuo] in view of Onoda et al. WO 2015045830 [Onoda] and further in view of Matsuo JP-11050013 A [Matsuo’013]. US 2016/0208150 A1 is used herein as equivalent document to the WO publication. Machine Translation of the JP document is relied upon herein.   

Considering claims 1 – 3, Matsuo teaches a microcapsule polymerizable adhesive or sealing composition for preventing the loosening of a threaded member, comprising: (a) a microcapsule comprising a wall material and an epoxy resin as a core material, wherein the wall material is a urea-formaldehyde resin, a melamine-formaldehyde resin, a polyurethane or a urea-urethane resin and the epoxy resin has a viscosity of no more than 100,000 mPa, corresponding to Applicant’s component (1) a) and b); (b) a water-soluble polyacetal resin binder, corresponding to Applicant’s (2) and (4); and (c) a non-volatile, water-soluble or -dispersible amine- based curing agent, corresponding to Applicant’s component(3). Further, in said composition, the microcapsule, the binder, the curing agent and water are present in proportions (weight ratio) of 10-60 parts, 5-35 parts, 5-30 parts and 10-80 parts, respectively [Claims 1 and 2]. Furthermore, Matsuo does not recognize that the encapsulated material in the microcapsules is a combination of Applicant’s bisphenol methacrylate a), and compound b) comprising methacryloyloxy groups bonded directly to an aliphatic chain, wherein the compound has MW of 300 or less. However, Onoda et al. WO 2015045830 (Onoda) teaches a polymerizable microcapsule type curable resin composition, which produces substantially no gases when applied to an adherent, e.g., to a threaded member, which is then tightened; moreover, due to exceptional coating properties to an adherent, does not give rise to coating irregularities. The microcapsule type curable resin composition contains (A) microcapsules encapsulating a curable compound (a), (B) a substance able to bring about curing of component (a), and (C) a binder able to adhere the microcapsules to an adherent, wherein the preferred binder is an acrylic ester resin having 48.8 % solids [0061]; and wherein the microcapsule type curable 
As Matsuo and Onoda are both directed to microcapsule polymerizable adhesive or sealing composition for preventing the loosening of a threaded member, the art is analogous. It has been well settled that substituting one material for another presents a case of prima facie obviousness when both materials are taught by the prior art to be useful for the same purpose outside the showing of unexpected results. In this case, the encapsulated compounds are all taught to be useful as curable resins in the sealing or adhesive composition. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute with reasonable expectation of success Matsuo’s encapsulated resin with Onoda’s material by the desire to produce a microencapsulated adhesive composition. As to the ratio of a) to b); one of ordinary skill in the art would be able to pursue the known options within his or her technical grasp, and select the require ratio according to the particular application of the coated threaded member. Furthermore, for the same reasons presented just above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute with reasonable expectation of success Matsuo’s polyacetal binder with Onoda’s acrylic ester Newcoat KSB-1 @TM having 48.8 % solids as taught at [0061].   

Matsuo does not specifically recognize that the silica particle size is 1 µm or less. However, Matsuo’013 curable composition into a viscoelastic fluid state. The component (a) includes peroxides, hydroperoxides, peresters and peramides, the component (b) includes a compound with (meth)acryloyl group on an end or a side chain in the molecule, and the component (c) includes a conventionally known substance such as amines and sulfimides. Furthermore, it is described that spherical, preferably perfectly spherical, silica powder with a particle diameter of 0.1 to 10 .mu.m may be blended with the curable composition as a non-slipping agent for improving a coefficient of friction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to select a particle size range as taught by Matsuo’013 when it desire to provide the sealing composition with a non-slipping agent for improving a coefficient of friction. 
Moreover, as to the new range for the mass ratio of binder solids to microcapsule, Matsuo teaches at [claim 2] that the microcapsule, the binder, the curing agent and water are present in proportions (weight ratio) of 10 - 60 parts, 5 - 35 parts, 5 - 30 parts and 10 - 80 parts, respectively. Further, as suggested by the combination of Matsuo and Onoda, the binder to be used in the composition is Newcoat KSB-1 @TM, having 48.8 % solids. Therefore, the mass ratio of binder solids to microcapsules suggested by the prior art for embodiments having 60 parts of microcapsules and 5 parts of binder is 4.1 parts binder solids per 100 parts of microcapsules; for 

Considering claims 4 and 5, Onoda teaches that component B or curing agent may be included in the microcapsule [Abstract]; and at [0049] Onoda teaches that said curing agent is benzoyl peroxide. 

Considering claims 7 – 9, Matsuo and Onoda teach the use of the polymerizable composition on the threaded surface of a threaded member to tightened, following by drying [Whole document].  

Response to Arguments

Applicant's Amendments and Accompanying Remarks filed on November 02, 2020 have been entered and carefully considered. Amendment to claim 1 has rendered moot the 112 rejection as detailed in Office action dated September 01, 2020. Further, in view of amendment and after careful consideration of Applicant’s arguments, the Examiner has modified the 103 rejection over Matsuo in view of Onoda and Matsuo’013 as detailed in the Office action mentioned just above. The invention as currently claimed is not found to be patentable for reasons herein above.  

Applicant's arguments filed on November 02, 2020 have been fully considered but they moot in view of the new grounds of rejection presented above.   

Conclusion   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786